DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Patent 1,770,631 A).
Regarding claim 1, Smith discloses a device (10, Figs. 1-5) for extracting a fluid from an ampoule (40), comprising 
a plunger body (13) arranged for enclosing an ampoule (Fig. 1), and a syringe body (12), the plunger body being movable relative to the syringe body (Page 2, lines 55-72), the syringe body having a piston member (14) and an outer tubular casing (12) arranged concentrically around the piston member (Figs. 1-2), 
wherein the piston member  comprises an insertion end  (End of 14 towards 16) receivable within the plunger body and arranged for insertion in the ampoule (Fig. 1), an ejection end (End of 14 towards 17) attached to the outer tubular casing (Fig. 1), and a lumen (Interior of 14) extending between the insertion end and the ejection end (Fig. 1), 
wherein the plunger body and the syringe body form an actuating arrangement of the device arranged to move the piston member through the ampoule during operation and forcing a fluid from the ampoule through the lumen (Figs. 1-5, Page 2, lines 55-72).
Regarding claim 2, Smith discloses the device according to claim 1, wherein the device further comprises a container part (18) with an attachment portion (18) connectable to the ejection end of the piston member (Fig. 1).
Regarding claim 3, Smith discloses the device according to claim 2, wherein the container part comprises an aperture (Opening at end of needle 18) opposite to the attachment portion (Fig. 1).
Regarding claim 7, Smith discloses the device according to claim 1, wherein the insertion end of the piston member comprises a piercing portion (16) for piercing through a wall portion (52) of the ampoule (Page 2, lines 62-67).
Regarding claim 8, Smith discloses the device according to claim 7, wherein the piercing portion comprises a staged diameter profile (Fig. 1).
Regarding claim 9, Smith discloses the device according to claim 1, wherein an outer diameter of the piston member  is substantially equal to or smaller than an internal major diameter of the ampoule (Fig. 1).
Regarding claim 10, Smith discloses the device according to claim 1, wherein an internal diameter of the lumen is less than a predetermined fraction of an internal major diameter of the ampoule (Fig. 1).
Regarding claim 11, Smith discloses the device according to claim 1, wherein an internal diameter of the lumen is larger than a predetermined fraction of an internal major diameter of the ampoule (Fig. 1).
Regarding claim 13, Smith discloses the device according to claim 1, wherein the actuating arrangement formed by the plunger body and the syringe body comprises a sliding arrangement between the plunger body and the syringe body (Page 2, lines 55-72).
Regarding claim 15, Smith discloses the device according to claim 1, wherein the piston member and the outer tubular casing of the syringe body are separate elements (Fig. 1, Page 2, lines 73-79).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent 1,770,631 A) in view of Meyer et al. (US Patent 4,596,561 A).
Regarding claim 12, Smith discloses the device according to claim 1, wherein the lumen comprises a filter member.
In analogous prior art, Meyer teaches wherein the lumen (30/31) comprises a filter member (28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the lumen of Smith to incorporate the teachings of Meyer to incorporate a filter member in order to catch all particles of a diameter greater than desired (Col 5, lines 56-58) and allow filtering of the fluid (Col 6, lines 23-24).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent 1,770,631 A) in view of Roedle et al. (US Publication 2017/0281868 A1).
Regarding claim 14, Smith discloses the device according to claim 13, wherein the actuating arrangement formed by the plunger body and the syringe body further comprises a threaded arrangement between the plunger body and the syringe body.
In analogous prior art, Roedle teaches wherein the actuating arrangement formed by the plunger body and the syringe body further comprises a threaded arrangement between the plunger body and the syringe body (Paragraph [0027]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuating arrangement formed by the plunger body and the syringe body of Smith to incorporate the teachings of Roedle to incorporate a threaded arrangement between the plunger body and the syringe body in order to permit axial movement between both parts (Paragraph [0027]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Patent 1,770,631 A) in view of Dudar et al. (WO 01/00261 A1).
Regarding claim 16, Smith discloses the device according to claim 1, wherein the plunger body or the syringe body comprises a releasable securing member configured to prohibit displacement of the plunger body relative to the syringe body.
In analogous prior art, Dudar teaches wherein the plunger body (12) or the syringe body (14) comprises a releasable securing member (42) configured to prohibit displacement of the plunger body relative to the syringe body (Page 18, first paragraph).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger body or the syringe body of Smith to incorporate the teachings of Dudar to incorporate a releasable securing member configured to prohibit displacement of the plunger body relative to the syringe body in order to prevent premature engagement of the device and maintain cleanliness of the unit such that contaminants cannot get inside (Page 18, first paragraph).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter because the prior art cannot be modified to incorporate a sealing member having a first sealing surface in sealing engagement with an inner surface of the plunger body, a second sealing surface configured for sealing engagement with an outer surface of the ampoule, and a third sealing surface in sealing engagement with an outer surface of the piston member  during operation. Because claim 4 contains allowable subject matter, its dependent claims 5-6 also contain allowable subject matter for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783